Citation Nr: 0420159	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  03-08 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to service connection for a lung disorder, 
claimed as exposure to asbestos.

2.  Entitlement to service connection for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which denied the benefit sought 
on appeal.  The veteran, who had active service from February 
1942 to October 1945 and from August 1947 to July 1964, 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

Upon preliminary review of the claims file, the Board finds 
that additional development is needed in this case before 
proceeding with appellate review for the reasons set forth 
below.

The veteran has claimed that he was exposed to asbestos while 
serving as a machinist mate in the United States Navy and 
that his current lung disorder is related to such exposure.  
In particular, the veteran testified at a December 2003 
hearing before the Board that he became a machinist mate in 
1950 and that he was exposed to asbestos in this capacity 
approximately from 1956 to 1962.  He specifically referred to 
the USS Nantahala.  The veteran also submitted a statement in 
June 2002 in which he contended that he was exposed to 
asbestos while serving aboard the USS Nantahala and the USS 
Chukawan.  Service records do show that he served as a 
machinist mate aboard the USS Tutuilla, USS Chukawan, USS 
Gordius, USS Cadmus, USS Nantahala, and USS Okinawa.  

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  As to claims of service 
connection for asbestosis or other asbestos-related diseases, 
VA has issued a circular on asbestos-related diseases.  This 
circular, DVB Circular 21- 88-8, Asbestos-Related Diseases 
(May 11, 1988) (DVB Circular), provides guidelines for 
considering compensation claims based on exposure to 
asbestos.  The information and instructions from the DVB 
Circular were included in a VA Adjudication Procedure Manual, 
M21-1 (M21- 1), Part VI, para. 7.68 (Sept. 21, 1992).  
Subsequently, the M2-1 provisions regarding asbestos exposure 
were amended.  The new M21-1 guidelines were set forth at 
M21-1, Part VI, para. 7.21 (Oct. 3, 1997).  VA Manual 21-1, 
Part VI, para. 7.21(b) which pertains to occupational 
exposure, acknowledges that high exposure to asbestos and a 
high prevalence of disease have been noted in insulation and 
shipyard workers.  The guidelines provide that the latency 
period for asbestos-related diseases varies from 10-45 years 
or more between first exposure and development of disease. 
M21-1, part VI, para. 7.21(b)(1) and (2).  It is noted that 
an asbestos-related disease can develop from brief exposure 
to asbestos or as a bystander.  The guidelines identify the 
nature of some asbestos-related diseases.  The most common 
disease is interstitial pulmonary fibrosis (asbestosis).  
Asbestos fibers may also produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, lung cancer, and cancers of the gastrointestinal 
tract.  See M21-1, part VI, para. 7.21(a)(1).  The guidelines 
provide further that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal disease; that VA is to develop any evidence of 
asbestos exposure before, during and after service; and that 
a determination must be made as to whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency period and exposure 
information.  M21-1, part VI, para. 7.21(d)(1); see also 
Ashford v. Brown, 10 Vet. App. 120 (1997); McGinty v. Brown, 
4 Vet. App. 428 (1993).

In the September 2002 rating decision on appeal, the RO 
stated that the veteran's "personnel file does not confirm 
asbestos exposure, but the claimant did serve onboard ship as 
a seaman first class and the findings are consistent with his 
job duties."  The RO went on to deny the veteran's claim on 
the basis that the evidence of record did not demonstrate a 
current asbestos related disease.  Thus, it appears, that the 
RO conceded that the veteran was likely exposed to asbestos 
in service although this is not entirely clear from this 
statement.  

The Board notes that while the evidence of record does not 
confirm the current presence of an asbestos related disease, 
the Veterans Claims Assistance Act of 2000 (VCAA), which 
became law in November 2000, requires, among other things, VA 
to assist a claimant in obtaining evidence.  Such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).

With respect to his claim for service connection for a lung 
disorder, treatment records from Montcrief Army Hospital show 
that he began to complain of shortness of breath in 1968 and 
that he was diagnosed with mild chronic obstructive pulmonary 
disease in December 1988.  VA outpatient records dated in May 
2002 also indicate that the veteran had new onset dyspnea and 
that a mass-like density was identified abutting the pleura 
laterally on the left.  However, the evidence of record does 
not include a medical opinion addressing whether a current 
disorder is related to his possible asbestos exposure or is 
otherwise related to his military service.  

Further, although there is no evidence showing complaint, 
treatment, or diagnosis of bilateral hearing loss in service, 
the veteran testified at a December 2003 hearing before the 
Board that he had worked for many years as a machinist mate 
in the engine room aboard a ship, which his service records 
confirm.  Thus, it appears that the veteran was likely 
exposed to loud noise during his period of service.  
Additionally, the veteran stated that two VA physicians had 
told him that his hearing loss was related to his noise 
exposure during service.  Further, VA outpatient records 
dated from September 1997 to May 2002 indicate that the 
veteran had been diagnosed with moderate sensorineural 
hearing loss in both ears and that he had been issued hearing 
aids.  In light of these circumstances, the Board is of the 
opinion that a VA examination and medical opinion are 
necessary for the purpose of determining the nature and 
etiology of any lung disorder and/or bilateral hearing loss 
that may be present.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  The RO should again review the 
provisions of DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 
1988), as well as VA Adjudication 
Procedure Manual M21-1, Part III, 
para 5.13 and M21-1, Part VI, para. 
7.21 in order to determine if the 
veteran's claim for service 
connection for an asbestos- related 
disease has been properly developed.  
If deemed necessary, the RO should 
undertake any additional verification 
of the veteran's inservice claimed 
occupational exposure to asbestos 
aboard naval ships, or otherwise 
establish that the RO accepts such 
exposure. 

2.  The veteran should be afforded a 
VA examination to determine the 
nature and etiology of any lung 
disorder that may be present.   All 
necessary special studies or tests 
are to be accomplished to obtain a 
fully informed diagnosis. After a 
review of the examination findings 
and the entire evidence of record, 
the examiner should render an opinion 
as to whether the veteran has 
asbestosis, or any other asbestos 
related lung disorder, and, if so, 
whether it is at least as likely as 
not that it is related to the 
veteran's military service, including 
any in-service asbestos exposure.  If 
no such lung disability is found, or 
no link to military service is found, 
such findings and conclusions should 
be affirmatively stated and 
explained, and a complete rationale 
for any opinion expressed should be 
included in the examination report.

3.  The veteran should be afforded a 
VA examination to determine the 
nature and etiology of any bilateral 
hearing loss that may be present.   
Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to indicate whether 
the veteran has current bilateral 
hearing loss.  If the veteran does 
have current hearing loss, the 
examiner is requested to comment on 
whether it is at least as likely as 
not that the current disorder is 
etiologically related to any noise 
the veteran was exposed to during 
service, or is otherwise related to 
his military service.  

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history 
[,]" 38 C.F.R. § 4.1 (2003), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




